DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 14-19 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Drexler et al. (US 2019/0084214), hereinafter Drexler, in view of Prusha (US Patent No. 5,204,127).
Regarding claims 1 and 7, Drexler discloses a multi-part compression mold (100) (par. 0225) having pins (referred to as ‘mandrels’ in reference) for forming boreholes in a fibrous laminate (par. 0222) (Fig. 9): 
(a) a first mold section (80) having a cavity therein (Figs. 8-9; par. 0226) (empty space as shown in Fig. 8 would be a cavity); 
(b) a second mold section (60) having a first side and a second side with a first member adapted to be received by the cavity of the first mold section (68) and has an opening (at 58) for receiving the second member below (as illustrated in Fig. 8-9); 
(c) a third mold section (51) having a first side and a second side with a second member extending from the first side of the third mold section (58) and adapted to be received by the first opening within the second mold section (as illustrated in Fig. 8-9);
(d/e) a first and second “pin” (Fig. 9), where the mandrels (53, 53’, 53”) or the smaller “pins” (33) (par. 0222) shown on the middle mold surface of Fig. 9 would read on this limitation with two axes not being in the same plane (as the surface is curved), with the other set being the “second” pins - additionally or alternatively, please see below. 

It appears that with respect to the tab (as referred to in claim 7) corresponding to the “out of plane” axis (as in claim 1) would be included for interpreting the BRI of claim 1. With respect to the out of plane axis, it does not appear that this element is disclosed as arranged in the claim here in claim 1. 
However, it has been held that the rearrangement of parts is indicative of a prima facie case of obviousness. In this case, it would have further been obvious to have rearranged the pins of the mold as to arrange a cavity between the individual mold sections as is recited in the claims with a “first pin” on one axis, and a “second pin” on a second axis as is recited in the claim.  
Additionally or alternatively to the above with respect to the pins “for forming holes” on different axes, Prusha discloses a compression molding apparatus similar to that of Drexler in that both are used to compression mold parts (Prusha, 2:23-2:49) and would have been suitable for use with fiber parts as in Drexler above. Prusha further discloses a set of “core pins” at an angle to the formed object (Prusha, Fig. 4 at 60, 62). 
Drexler thus discloses a “base” molding device. Prusha discloses an “improved” molding device that has been improved in the same way as the claimed invention in that it includes pins arranged at two separate angles, on two separate axes as to produce two holes in the formed part (Prusha, Fig. 3). It is noted that in order to form holes around a fibrous part, the pins may be viewed as puncturing material to form a hole, or alternatively, as being formed around with the fibrous preform materials.

Regarding claim 2, Drexler discloses the subject matter of claim 1, but does not explicitly disclose that the axes are orthogonal with respect to one another as to produce a part with the mold comprising two separate holes on different axes that are angled with respect to each other. However, it has been held that changes in size or shape support a case of prima facie obviousness. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are two different axes on which a structure is formed, as is claimed. 
Regarding claims 3-4, Drexler discloses the subject matter of claim 1, and further discloses the that the first pins (par. 0222) serve to align with the hole and are within all three sections of the mold (Fig. 8-9) and the second pin is within the middle second mold section (Figs. 8-9) as is claimed. 
Regarding claims 5-6, Drexler discloses the subject matter of claim 1, and further discloses a series of pins (as shown in Fig. 9) which are substantially within the same axis as each other (in the flatter portions of the undulating structure shown). These would form in a part separate holes as is claimed which are “co-planar” as described in claim 6. 
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US Patent No. 4,804,427), hereinafter Paul, in view of Drexler et al. (US 2019/0084214), hereinafter Drexler, and further in view of Prusha (US Patent No. 5,204,127).
Regarding claims 14-15, Paul discloses a process of forming fiber-bundle preforms (2:10-2:63; 8:15-8:45; 9:65-10:15) by forming fiber “bundles” (specifically uses this term demonstrating that the preforms are bundle-based), impregnating them with resin, and aligning/molding them into an appropriate shape and can be “incompletely cured” (as in Paul, 9:65-10:15). It is noted that this term is given the BRI in view of Applicant’s specification, which includes a discussion of the term bundles where the “bundles” of Paul are interpreted as equivalent to the claimed fiber-bundle-based preforms. 
Thus, Paul implicitly discloses, from claim 14, the (a/d) steps of placing at least two bundles of fibers into a mold, or placing a first plurality of fiber-bundle-based preforms in one location of a generic mold, but Paul does not from claim 14, (b/c/e/f) specify the pins/hole formed in the fiber part, or the remaining structures of the multi-part mold as recited in claim 14. 
However, as was discussed in claim 1 above, Drexler, as part of a process of producing a compression molded part, discloses a multi-part mold for forming a laminate (par. 0222) with a first mold section (80) having a cavity therein (Figs. 8-9; par. 0226) (empty space as shown in Fig. 8 would be a cavity for receiving a fiber preform); a second mold section (60) having a first side and a second side with a first member adapted to be received by the cavity of the first mold section (68) and has an opening (at 58) for receiving the second member below; a third mold section (51) having a first side and a second side with a second member extending from the first side of the third mold section (58) and adapted to be received by the first opening within the second mold section (as illustrated in Figs. 8-9); and 

A “pin” is read to inherently be “for forming [a] hole” as its shape causes holes to form in a material, however, additionally or alternatively, the pins discussed below from Prusha, can be used to meet these limitations. 
Paul thus discloses a “base” process of molding fiber-bundle-based preforms together which implies placing a first and second plurality of preforms into a cavity of a generic mold. Drexler discloses an “improvement” to Paul’s “base” process that has been improved in the same way as the claimed invention in that it specifically includes pins for forming holes in a formed part using a multi-part mold as recited in the claim and uses a multi-part mold in order to make complex-shaped parts. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the mold of Drexler into the process of Paul above, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the mold of Drexler above is used as described to form fiber-bundle-preforms together as described in Paul. 
The combination of Paul/Drexler as discussed above does not explicitly disclose the arrangement of pins as in the claim with one on two different axes as to align them with the corresponding opening. 
However, it has been held that the rearrangement of parts is indicative of a prima facie case of obviousness. In this case, it would have further been obvious to have rearranged the pins of the mold as to arrange a cavity between the individual mold sections as is recited in the claims with a “first pin” on one axis, and a “second pin” on a second axis as is recited in the claim.  

Paul/Drexler thus discloses a “base” molding process/device. Prusha discloses an “improved” molding device that has been improved in the same way as the claimed invention in that it includes pins arranged at an two separate angles, on two separate axes as to produce two holes (resulting in the arrangement of the “wherein” clauses as recited in claim 14) in the formed compression molded part (Prusha, Fig. 3).  It is noted that in order to form holes around a fibrous part, the pins may be viewed as puncturing material to form a hole, or alternatively, as being formed around with the fibrous preform materials. 
One of ordinary skill in the art would have found the molding techniques from Prusha suitable in the mold of Drexler above, as to produce a correspondingly complex part with holes formed on different angles, as is shown by Prusha. Thus, it seems one of ordinary skill in the art would have had a reasonable expectation of success from having arranged pins as shown by Prusha, in the mold of Paul/Drexler above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Drexler to further include pins on an angle as to produce a part having a different shape/feature. 
Regarding claim 16, Paul/Drexler/Prusha discloses the subject matter of claim 14 as discussed above, but does not explicitly disclose the shape of the cavity as recited in the claim. 
Regarding claim 17, Paul/Drexler/Prusha discloses the subject matter of claim 16 as discussed above, but does not explicitly disclose placing the first pin proximal to an end of one of the “prongs” defined above. However, as is discussed in claim 5 above, Drexler provides for placement of several “pins.” It is noted that the modification above provides for a change of shape in the mold cavity to accommodate “prongs” of a structure.  
Paul/Drexler/Prusha provides a “base” process above which provides for molding of bundles into a larger structure. Drexler provides a further “improvement” that as shown here includes several additional “pins” for producing a hole in a laminate part. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the pins of Drexler into the molding of Paul as to produce a composite part having a complex shape with “four prongs” as is recited in the claim within the mold cavity. As such, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the pins are placed within the cavity as to produce a part from fiber-bundle preforms as is claimed. 
Regarding claims 18-19, Paul/Drexler/Prusha discloses the subject matter of claim 17 as discussed above, but does not explicitly discuss this second “opening” as to produce as “second tab” in the formed structure of the fiber-bundle compression molded product with a hole from a pin as in claim 17 above. 
. 
Response to Arguments
Applicant’s arguments, see the remarks, filed 1/27/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly-cited Prusha reference above. 
This is a second non-final office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742